14-3799
Greek v. Colvin
                           UNITED STATES COURT OF APPEALS 

                                  FOR THE SECOND CIRCUIT                     

                                     _______________                   

                                     August Term, 2015 

           (Submitted: September 2, 2015               Decided: September 21, 2015) 

                                    Docket No. 14‐3799 

                                     _______________                         
 
                                       KEVIN GREEK, 
                                              
                                                Plaintiff‐Appellant, 
                                              
                                           —v.— 
                                              
                                   CAROLYN W. COLVIN, 
                                              
                                                Defendant‐Appellee.* 
                                      _______________                        

B e f o r e:  
 
       KATZMANN, Chief Judge, HALL and LIVINGSTON, Circuit Judges. 
                               _______________ 


        Pursuant to Rule 43(c)(2) of the Federal Rules of Appellate Procedure, 
       *

Acting Commissioner of Social Security Carolyn W. Colvin is automatically 
substituted for former Commissioner Michael J. Astrue as the respondent. The 
Clerk of the Court is directed to amend the caption to conform to the above.
      Appeal from a judgment of the district court (Wolford, J.), which granted 
the defendant’s motion for judgment on the pleadings. We hold that the Social 
Security Administration administrative law judge erred by failing to provide 
“good reasons” for his decision to give little weight to a treating physician’s 
opinion, 20 C.F.R. § 404.1527(c)(2), and that this error was not harmless. We 
therefore VACATE the district court’s judgment and REMAND to the 
Commissioner for further proceedings.  
                                  _______________                        
 
            Mark M. McDonald, Bond, McDonald & Lehman, P.C., Geneva, New 
                   York, for Plaintiff‐Appellant. 
 
            Kristina Cohn, Special Assistant U.S. Attorney, and Stephen P. Conte, 
                   Regional Chief Counsel, Region II, Office of the General 
                   Counsel, Social Security Administration, for William J. Hochul, 
                   Jr., U.S. Attorney for the Western District of New York, New 
                   York, New York, for Defendant‐Appellee. 
                                  _______________                        
                 
PER CURIAM: 

      A Social Security Administration (“SSA”) administrative law judge (“ALJ”) 

denied Plaintiff‐Appellant Kevin Greek’s application for Social Security disability 

benefits. After the SSA’s Appeals Council denied review of the ALJ’s decision, 

Greek challenged the agency’s determination in the United States District Court 

for the Western District of New York (Wolford, J.), which granted the defendant’s 

motion for judgment on the pleadings. On appeal, Greek argues, inter alia, that the 

ALJ erred in giving little weight to treating physician Dr. Renee Wheeler’s 

                                         2
medical opinions.1 We conclude that the ALJ erred by failing to provide “good 

reasons” for giving little weight to Dr. Wheeler’s opinion, 20 C.F.R. 

§ 404.1527(c)(2), and that this error was not harmless. We therefore VACATE the 

district court’s judgment and REMAND to the Commissioner for further 

proceedings. 

                                 BACKGROUND 

      Greek suffers from diabetes mellitus, type I, that is inadequately controlled 

and thus has been labeled “brittle diabetes.” Greek was first diagnosed with 

diabetes in September 1998, and testing in March 1999 confirmed that he was 

suffering from diabetes mellitus, type I. Secondary effects from this condition can 




      1  Greek also argues that: (1) the Appeals Council erred in giving little 
weight to treating physician Dr. Shahana Arshad’s medical opinions; (2) the ALJ 
erred by incorporating only some of consulting physician Dr. George Sirotenko’s 
limitations on the types of work that Greek could do; and (3) the ALJ erred in 
evaluating Greek’s credibility. Because we vacate in full based on the ALJ’s error 
regarding Dr. Wheeler’s opinion, we need not reach these other issues. On 
remand, however, the ALJ should, of course, consider Dr. Arshad’s medical 
opinion because the Appeals Council added that opinion to the record. For 
example, Dr. Arshad’s opinion that Greek’s symptoms were “reasonably 
consistent” with his diagnosis and that Greek would need to take a work break 
for one and one half to two hours following a wide fluctuation in his blood 
glucose levels, A.R. 411–12, would appear to affect the ALJ’s determination that 

                                          3
include memory loss and an altered mental state due to swings in blood glucose 

levels, and Greek suffered from both. 

      Dr. Shahana Arshad, who submitted a medical opinion in this case, began 

treating Greek in February 2007. Dr. Arshad saw Greek a number of times over 

the subsequent years and noted significant fluctuations in his blood glucose and 

other related levels. She also noted on several occasions that he had challenges in 

maintaining his blood glucose level during periods of activity. 

      Greek initially saw Dr. Wheeler, another physician who provided a medical 

opinion in this case, in July 2009. After physical and mental examination, Dr. 

Wheeler diagnosed Greek with brittle diabetes, a term referring to type I diabetes 

that can be difficult to control, accompanied by frequent episodes of memory loss, 

forgetfulness, and hypoglycemia. 

      Greek returned to Dr. Wheeler on August 14, 2009, still complaining of 

memory problems. He related that he had been fired from his job because of theft, 

but that he did not remember the incident. Dr. Wheeler also diagnosed Greek 




Greek’s “statements concerning the intensity, persistence[,] and limiting effects of 
[his] symptoms are not credible,” id. at 15.


                                          4
with brittle diabetes mellitus with hypoglycemia and stated that Greek was 

disabled due to frequent hypoglycemia with periods of confusion. 

      Greek then returned to Dr. Arshad on August 18, 2009. Dr. Arshad 

commented that Greek’s blood glucose control was suboptimal, and further noted 

that he was having “increasing forgetfulness” and “a few incidents of 

hypoglycemia.” A.R. 288. Dr. Arshad instructed Greek to be on an insulin pump 

due to multiple episodes of hypoglycemia. 

      From this point forward, Greek underwent a number of consultative and 

treatment examinations that suggested that he still suffered from cognitive 

impairment and increased forgetfulness. He also had unstable blood glucose 

levels in most of these examinations. 

      Greek filed an application for Social Security Disability and Supplemental 

Security Income benefits on August 11, 2009. He alleged that his disability onset 

date was June 19, 2009. The claim was initially denied on October 22, 2009. Greek 

then filed a timely request for an administrative hearing. 

      At the subsequent hearing, Dr. Wheeler offered three opinions to the ALJ 

on Greek’s ability to work. First, in July 2009, she concluded that Greek is 



                                          5
disabled due to brittle diabetes. Next, on August 14, 2009, she concluded that 

Greek is disabled due to frequent hypoglycemia with periods of confusion. Then, 

on August 19, 2010, she offered a more detailed opinion. With respect to Greek’s 

ability to perform physical activities, she wrote that he is “100% disabled due to 

memory loss[,] intermittent confusion[, and] diabetes.” A.R. 377. She marked on 

the form, “N/A,” for all areas requesting physical limitations. Id. On the second 

page of the form, the doctor wrote that Greek “[i]s 100% disabled due to brittle 

diabetes[,] memory loss[, and] periods of confusion.” Id. at 378. She determined 

that Greek would have good and bad days and would likely be absent from work 

more than four days per month as a result of the impairments or his treatment. Id. 

She felt that the limitations had been “reasonably consistent and continuing” 

since June 19, 2009. Id. at 379. 

      Also relevant to this appeal, a vocational expert, Victor Alberigi, also 

testified at the ALJ’s hearing. According to Alberigi, Greek had past relevant 

work experience in hardware sales and as a manager for automotive parts, 

Dictionary of Occupational Titles (“DOT”) Nos. 274.357‐034, 185.167‐038. The ALJ 

asked Alberigi to consider a hypothetical with an individual of the same age, 



                                          6
education, and work experience as Greek with the following residual functional 

capacity: limited to medium exertional level as defined in the DOT and limited to 

“simple, routine[,] repetitive tasks.” A.R. at 118. Alberigi testified that such an 

individual could not perform any of the past work. In Alberigi’s opinion, such an 

individual could, however, perform the jobs of janitor, light cleaner, charge 

account clerk, and dishwasher. The ALJ then posed a second hypothetical, asking 

Alberigi to assume the person to be off task for at least two hours per day outside 

of normal lunch breaks or regular breaks. According to Alberigi, this limitation 

would eliminate all competitive jobs in the national economy. Furthermore, when 

asked by counsel to assume that the claimant were to miss four or more days per 

month, Alberigi again answered that this restriction would eliminate all work. 

Then, asked to assume that a claimant would be off task for up to two hours at 

unpredictable times occurring eleven times within a two‐week period, Alberigi 

again concluded that such a person would not be able to retain a full‐time 

position or even a part‐time position. 




                                           7
      In his decision dated October 8, 2010, the ALJ applied the standard five‐

step sequential evaluation for determining whether a claimant is disabled.2 The 

ALJ concluded at the fifth step that Greek was not disabled because he could 

perform work existing in sufficient numbers in the national economy. The ALJ 

also found that Greek “has the residual functional capacity to perform medium 


      2   The Commissioner has established a five‐step sequential evaluation for 
adjudication of disability claims, set forth at 20 C.F.R. § 404.1520. First, the 
Commissioner must determine whether the claimant is currently engaging in 
substantial gainful activity. Id. § 404.1520(b). If so, the claimant is not disabled. 
Second, if the claimant is not working, the Commissioner must determine 
whether the claimant has a “severe” impairment, i.e., an impairment that limits 
his ability to do physical or mental work‐related activities. Id. §§ 404.1520(c), 
404.1521. If not, the claimant is not disabled. Third, if there is a severe 
impairment, the Commissioner determines if the impairment meets or equals the 
criteria of a per se disabling impairment contained in Appendix 1 to 20 C.F.R. Part 
404, Subpart P (Listings of Impairment). 20 C.F.R. §§ 404.1520(d), 404.1525, 
404.1526. If the claimant’s impairment does not meet or equal a listed impairment, 
before proceeding to step four, the Commissioner determines, based on all the 
relevant medical and other evidence of record, the claimant’s “residual functional 
capacity,” which is what the claimant can still do despite the limitations imposed 
by his impairment. Id. §§ 404.1520(a)(4), (e), 404.1545(a). Fourth, the 
Commissioner considers whether the claimant’s residual functional capacity 
permits him to return to his past relevant work. Id. §§ 404.1520(e), (f), 404.1560(b). 
If so, the claimant is not disabled. Fifth, if the claimant cannot return to his past 
work, the Commissioner considers, based on the claimant’s residual functional 
capacity and vocational factors, whether the claimant can do other work existing 
in significant numbers in the national economy. Id. §§ 404.1520(g), 404.1560(b). If 
so, the claimant is not disabled.


                                          8
work as defined in [20 C.F.R. § 404.1567(c)],” but that he “is limited to simple, 

routine, and repetitive tasks.” A.R. 14. In reaching his decision as to Greek’s 

residual functional capacity, the ALJ determined that Dr. Wheeler’s opinion was 

entitled to “little weight” for two reasons: (1) that Dr. Wheeler “does not explain 

how the claimant’s memory loss and intermittent confusion would prohibit the 

claimant from performing any type of postural activity (balancing, stooping, 

etc.),” and (2) that Greek’s testimony that he could perform certain daily activities 

contradicted Dr. Wheeler’s supposed conclusion that Greek suffered from 

postural problems. Id. at 16. The ALJ’s conclusions appeared to emerge from a 

misreading of Dr. Wheeler’s questionnaire on residual functional capacity: 

Though Dr. Wheeler wrote “N/A,” or not applicable, next to all relevant physical 

activities on the questionnaire, id. at 377, the ALJ noted in his decision that Dr. 

Wheeler “concludes that the claimant can never perform any postural activities,” 

id. at 16. 

       After the ALJ issued his decision, Greek timely filed a request for review to 

the Appeals Council, which concluded, on July 17, 2012, that there was no basis 

for granting review and that the ALJ’s decision stood as the Commissioner’s final 



                                           9
decision. On August 23, 2012, Greek filed an action in the Western District of New 

York, seeking review of the Commissioner’s final decision. The district court 

granted the Commissioner’s motion for judgment on the pleadings and dismissed 

Greek’s complaint in a judgment entered on August 15, 2014. Greek timely 

appealed. 

                                  DISCUSSION 

      On appeal, Greek primarily argues that the ALJ failed to provide adequate 

reasons for giving little weight to the opinion of treating physician Dr. Wheeler. 

      The claimant bears the ultimate burden of proving that he was disabled 

throughout the period for which benefits are sought. See 20 C.F.R. § 404.1512(a). 

Here, Greek was required to demonstrate that he was unable “to engage in any 

substantial gainful activity by reason of any medically determinable physical or 

mental impairment . . . which has lasted or can be expected to last for a 

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). 

      The ultimate determination of whether a person has a disability within the 

meaning of the Act belongs to the Commissioner. See Snell v. Apfel, 177 F.3d 128, 

133–34 (2d Cir. 1999); 20 C.F.R. § 404.1527(d)(1). We may set aside the 



                                         10
Commissioner’s decision only if it is based upon legal error or if the factual 

findings are not supported by substantial evidence in the record as a whole. 

Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008); 42 U.S.C. § 405(g). Substantial 

evidence is “more than a mere scintilla” and “means such relevant evidence as a 

reasonable mind might accept as adequate to support a conclusion.” Richardson v. 

Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 

229 (1938)). Additionally, we may not “affirm an administrative action on 

grounds different from those considered by the [A]gency.” Burgess, 537 F.3d at 

128 (quoting Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999)). 

      Here, Greek argues that the SSA erred by failing to provide adequate 

reasons for giving little weight to the medical opinion of his treating physician, 

Dr. Renee Wheeler. The SSA recognizes a rule of deference to the medical views 

of a physician who is engaged in the primary treatment of a claimant. Thus, “the 

opinion of a claimant’s treating physician as to the nature and severity of the 

impairment is given ‘controlling weight’ so long as it ‘is well‐supported by 

medically acceptable clinical and laboratory diagnostic techniques and is not 

inconsistent with the other substantial evidence in [the] case record.’” Id. at 128 



                                           11
(quoting 20 C.F.R. § 404.1527(c)(2)). There are, of course, circumstances when it is 

appropriate for an ALJ not to give controlling weight to a treating physician’s 

opinion. See, e.g., Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (per curiam) 

(holding that “the opinion of the treating physician is not afforded controlling 

weight where, as here, the treating physician issued opinions that are not 

consistent with other substantial evidence in the record, such as the opinions of 

other medical experts”). Nevertheless, even when a treating physician’s opinion is 

not given controlling weight, SSA regulations require the ALJ to consider several 

factors in determining how much weight the opinion should receive. See 20 C.F.R. 

§ 404.1527(c)(2)(i), (2)(ii), (3)–(6). “[T]o override the opinion of the treating 

physician, we have held that the ALJ must explicitly consider, inter alia: (1) the 

frequen[c]y, length, nature, and extent of treatment; (2) the amount of medical 

evidence supporting the opinion; (3) the consistency of the opinion with the 

remaining medical evidence; and, (4) whether the physician is a specialist.” Selian 

v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013) (per curiam). “After considering the 

above factors, the ALJ must ‘comprehensively set forth [his] reasons for the 

weight assigned to a treating physician’s opinion.’” Burgess, 537 F.3d at 129 



                                            12
(alteration in original) (quoting Halloran, 362 F.3d at 33). The failure to provide 

“‘good reasons’ for not crediting the opinion of a claimant’s treating physician is a 

ground for remand.” Id. at 129–30 (quoting Snell, 177 F.3d at 133). The ALJ is not 

permitted to substitute his own expertise or view of the medical proof for the 

treating physician’s opinion or for any competent medical opinion. Id. at 131. 

      Dr. Wheeler provided the ALJ with an opinion that Greek was 100% 

disabled due to memory loss, intermittent confusion, and diabetes and would 

likely be absent from work more than four days per month as a result of his 

impairments or treatment. The ALJ rejected these opinions, writing that Dr. 

Wheeler “does not explain how the claimant’s memory loss and intermittent 

confusion would prohibit the claimant from performing any type of postural 

activity (balancing, stooping, etc.).” A.R. 16. The ALJ also found that Greek’s 

testimony that he could perform certain daily activities contradicted any 

conclusion of Dr. Wheeler’s that Greek suffered from postural ailments. 

      Both parties agree, however, that the ALJ’s explanation for rejecting Dr. 

Wheeler’s opinion was factually flawed. Dr. Wheeler did not actually determine 

that Greek was unable to perform any postural activity. Instead, Dr. Wheeler 



                                          13
appears to have simply indicated that Greek’s ability to perform certain postural 

activities was not relevant to her conclusion because that conclusion rested on a 

different set of problems that made it hard for Greek to work—his memory loss, 

intermittent confusion, and diabetes. 

      Additionally, the ALJ failed to follow any other steps in the process 

outlined in 20 C.F.R. § 404.1527(c). The ALJ did not provide any other explanation 

for why Dr. Wheeler’s opinion was not “well‐supported by medically 

acceptable . . . techniques” or “inconsistent with the other substantial evidence,” 

20 C.F.R. § 404.1527(c)(2), nor did he explicitly consider any of the factors for 

determining the weight given to a non‐controlling opinion, see id. 

§ 404.1527(c)(2)(i), (2)(ii), (3)–(6). Because the ALJ rested his rejection of Dr. 

Wheeler’s opinion on flawed reasoning and failed to provide any other reasons 

for rejecting the opinion, the ALJ erred. 

      Despite this error, the district court granted the defendant’s motion for 

judgment on the pleadings, concluding that any error was harmless. The district 

court first decided, correctly, that Dr. Wheeler’s conclusion of disability was itself 

not entitled to any weight because only the Commissioner can make the final 



                                             14
determination of disability under the Social Security Act. See 20 C.F.R. 

§ 404.1527(d)(1). But the district court also concluded, erroneously, that no 

additional information in Dr. Wheeler’s report would have affected the outcome 

of the ALJ’s decision because the ALJ identified similar information from other 

parts of the record elsewhere in his decision.  

      In reaching its conclusion about harmlessness, the district court relied on 

our decision in Zabala v. Astrue, 595 F.3d 402 (2d Cir. 2010). In Zabala, the ALJ 

erred when he rejected a treating physician’s medical opinion as incomplete and 

unsigned, even though the report was in fact complete and signed. Id. at 409. On 

appeal, this Court found that the error was not prejudicial because “the excluded 

evidence is essentially duplicative of evidence considered by the ALJ”—namely, 

an earlier “largely identical” report “by the same doctor” from a more relevant 

time period that “the ALJ did consider.” Id. 

      The district court’s reliance on Zabala was misplaced. In Zabala, the ALJ 

failed to consider a second, virtually identical opinion by the same treating 

physician. Here, by contrast, the only other evidence that the ALJ might have 

considered and rejected was testimony from non‐treating physicians and lay 



                                          15
witnesses about the nature of Greek’s condition. Consideration of such lay 

testimony is not a substitute for proper consideration of a treating physician’s 

medical opinion. After all, SSA regulations provide a very specific process for 

evaluating a treating physician’s opinion and instruct ALJs to give such opinions 

“controlling weight” in all but a limited range of circumstances. See 20 C.F.R. 

§ 404.1527(c)(2); see also Burgess, 537 F.3d at 128. Because a vocational expert in 

this case testified that Greek could perform no jobs available in large numbers in 

the national economy if he had to miss four or more days of work per month, see 

A.R. 120, the ALJ’s failure to provide adequate reasons for rejecting Dr. Wheeler’s 

opinion was not harmless.  

                                   CONCLUSION 

       For the reasons stated herein, we VACATE the district court’s judgment 

and REMAND to the Commissioner for further proceedings. 




                                          16